                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

KENNETH JEAN TEAS,                                                           PLAINTIFF
ADC #154512

V.                          CASE NO. 4:19-CV-268-SWW-BD

DOE                                                                        DEFENDANT

                                          ORDER

       The Court has received a Recommended Disposition from Magistrate Judge Beth

Deere recommending that Mr. Teas’s claims be dismissed. Mr. Teas has not filed

objections. After careful review of the Recommendation, the Court concludes that it

should be, and hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Teas’s claims are DISMISSED, without prejudice, based on his failure to

identify and serve the Defendant within the time allowed and his failure to prosecute this

lawsuit. The Clerk is instructed to close this case.

       IT IS SO ORDERED, this 7th day of August 2019.



                                                  /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE
